THE THIRTEENTH COURT OF APPEALS

                                        13-20-00558-CV


     IN THE MATTER OF THE MARRIAGE OF JONATHAN MARTELL GOODWIN
                    AND TEQUISHA MA-REE GOODWIN


                                        On Appeal from the
                          214th District Court of Nueces County, Texas
                            Trial Court Cause No. 2017-FAM-4398-F


                                         JUDGMENT

       THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed. The Court orders the appeal

DISMISSED in accordance with its opinion. No costs are assessed, due to appellant’s

inability to pay costs.

       We further order this decision certified below for observance.

February 25, 2021